ON MOTION FOR REHEARING.
REYNOLDS, P. J.
— A motion for rehearing, supported by a very elaborate brief and argument, has been filed by the learned counsel for appellant. There are two points of complaint in this motion. First, that we had entirely overlooked the point made by *514those counsel, that plaintiff is not entitled to the recovery of the alleged contract price of the straw which plaintiff claims, because, it is alleged, there is no evidence tending to show that after defendant’s alleged refusal to take the straw, plaintiff treated it as belonging to defendant and continued to hold it subject to defendant’s order and was so holding it at the time the suit was brought to recover the purchase price thereof; that on the contrary plaintiff had himself twice testified that he sold three tons of this straw to parties in Canton and appropriated the proceeds thereof to his own use.
The second ground for rehearing is that it being plaintiff’s duty, if he was holding, the straw as defendant’s property, to the extent that the straw was perishable property, to protect defendant therein by a timely sale or safe storage, it is argued that there is no evidence showing that he had done either of these.
We did not overlook any of counsel’s points but did not specifically discuss them, for our decision necessarily disposed of them.
We have examined the abstract of the record in this case very carefully, particularly the counter-abstract furnished by counsel for respondent, which is much fuller than that of appellant, and find that plaintiff distinctly testified that defendant refused to take the straw. He was then asked this question: “Did you hold it for him?” He answered, “Yes.” There was no contradiction of this testimony whatever. The court, as we stated in our opinion, in its instruction to the jury, distinctly said that to entitle plaintiff to recover they must find from the greater weight of evidence in the case “that-plaintiff had the straw baled, and was ready, willing and able to deliver it to the defendant on the banks of the Mississippi river or on cars or barges on the Mississippi river -at Canton. ’ ’ This was in the *515first instruction given at the instance of plaintiff. There was evidence to support this in the uncontradicted testimony of the plaintiff. It is true that the answer to the question which we have given is not in the present tense, hut it was sufficient prima facie, on the well known rule that when a state of things is once shown to exist, it is presumed to continue until the contrary is shown. It was very easy in this case for defendant, if his defense was that plaintiff did not have, at the time of the trial, the straw ready to deliver to defendant, to have asked as to that. If this instruction was not definite enough to meet the theory of defendant on the duty to hold the straw for defendant, 'he should have asked one himself covering it. He did ask many, four of which were given, three refused; none of them touched this.
Another point made in connection with this first proposition is that it appears plaintiff had sold part of this straw and hence could not deliver all. We do not so understand the testimony of plaintiff. Reading all of the testimony over as furnished in the abstracts of both parties, we think it clear that the bales of straw which plaintiff admitted he had sold did not come from the straw he had sold defendant.
So far as' concerns the second proposition, that it was plaintiff’s duty, if holding the straw as the property of defendant, by a timely sale or safe storage, to have protected defendant, and that there is no evidence that he did either, it is sufficient to say that we do not think it was the duty of plaintiff to sell and look to defendant for any loss; he is not proceeding on that theory. As we understand the law, the bales in the hands of plaintiff are held by him for defendant. If when defendant has made payment for the remaining bales and they are not produced in good condition, the question may arise as to whether plain*516tiff, as bailee, has taken proper care of the straw. That question is not present in this case.
The motion for rehearing is overruled.
Caulfield, J., concurs. Nortoni, J., dissents.